DETAILED ACTION
Claims 1, 3-11, and 13-25 are considered for examination. Claims 2 and 12 are canceled. Claims 1, 3, 9, 11, 13-16, 18, 21, and 22 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive in full.
Previous informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §103, that the amended features of the claims overcome the previously presented art of record, The Office finds this argument persuasive. No art rejection is provided in the instant rejection.
In response to applicant's arguments under 35 U.S.C. §101, that the amended features revise the claim to recite patent eligible subject matter, The Office finds this argument non-persuasive. The claims still embody the human analog of a clinician measuring the weight of a user, receiving past weight measurements, calculating a prediction of the user’s future weight, and displaying the prediction to the user which falls within the judicial exception of a certain method of organizing human activity and a mental process. The amended features of the claim merely wrap the underlying judicial exception within a generic computer component system wherein various “processors” function to automate the steps of the judicial exception. This represents using a computer as a tool under MPEP §2106.05(h)&(f). Arguments that the claims do not involve actions of a clinician and that all steps are performed by a processor system are not found persuasive. As noted in DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245 (Fed Cir. 2014), “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. 134 S. Ct. at 2358. The bare fact that a computer exists in the physical rather than purely DDR pg. 17). In this case, merely because “processors” perform the claimed steps does not obviate the embodied judicial exception. 
Regarding arguments on page 10 that the instant claims are similar to McRO in that previously weight estimation was subjectively performed and this structured method of analysis represents an improvement to technology, The Office finds this argument non-persuasive. The fact pattern of McRO is not consistent with the fact pattern presented in the claims. In McRo, a method for automatically animating lip synchronization and facial expressions of three-dimensional characters was found to be patent eligible since the incorporation of the specifically claimed rules improved the existing technological process. The present case is distinct from McRO in that the human analog of using quantitative methods to predict the weight (or any data value) of a user in future weeks based upon the recorded weight of previous weeks is commonly practiced, the increased complexity of such a quantitative analysis does not obviate the fact that humans performing the claimed invention would and could take the same steps, and the mere use of a computer to perform steps which are performed by human to perform the claimed function does not amount to an improvement in technology. In other words, humans can and regularly perform linear regression or the like on weight data to predict future weights and merely stating that humans/clinicians only and/or traditionally provide subjective guesses of weight estimations is an understatement of human practices and capabilities. This is distinct from the subtle art of human manual animation of three-dimensional characters, which would be unrealistic and/or impossible to follow the particular computerized rules set forth in McRO. Accordingly the claims are still seen to embody a judicial exception or amount to an improvement to a technological process or computer.
Regarding arguments on page 10-11 that the claims are integrated into a practical application through the use of the QR codes for authentication or the wireless scale for weight measurement, The Office finds this argument non-persuasive. As previously discussed and discussed herein, there features are seen to amount to insignificant pre-solution activity under MPEP §2106.05(g). The conventional data gathering performed by the conventional scale, and the conventional authentication performed are seen as necessary steps for gathering data used in the invention and/or are only tangentially related to the inventive concepts of the invention. Examiner suggests including additional technical details which will confine the invention to a specific technical machine under MPEP §2106.05(b) including details of the 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority








The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
Applicant’s claim for the benefit of a prior-filed provisional application 62/267,459 filed 12/15/2015 is acknowledged, however written description support for the calculation of a weight oscillation using weight average momentum and calculating weight oscillation trend by comparing weekly weight oscillation ranges on a third and fifth week in claims 1 and 11; using the maximum point of oscillation for such comparison in claims 3 and 13; using a QR code for authentication in claim 4; not displaying the weight measurement on the scale in claims 5 and 15; and dehydration calculation in claims 6 and 7; is provided only in the currently filed application and PCT/US2016/066624 filed 12/14/2016 and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. 
Co-pending/provisional applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for how the weight oscillation trend is calculated, comparing weekly weight ranges using maximum point of oscillation for the weight oscillation trend calculation, the use of a QR code for authentication, not displaying weight 
Applicant’s claim for the benefit of a prior-filed PCT application US2016/066624, filed 12/14/2016 is acknowledged and satisfied in full for all claims. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 and ¶ [0043] which still includes the “https://” prefix on further review.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both the calculation in Figure 8 and the shaded region in Figure 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1, 6, 11, and dependents thereof are objected to because of the following informalities:  
Claim 1 and 11 recites “the clothing worn by the user” which should recite “
Claim 6 recites “the step” which should recite “a step” to improve clarity.
Claim 6 recites “the weight measurement most recently taken” which should recite “a weight measurement most recently taken” to improve clarity.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, sufficient description (e.g., a flowchart, step-by-step instructions, or the like) is not provided for the determination of a weight average momentum from any first, second, and third week and generating a weight oscillation momentum for any fifth week as claimed. Examples in the specification are detailed in 3.4 [0044]-[0048], wherein the weight average momentum for week_f1 and week_f21 are determined in [0045] by using the average values of weight measurements from each of weeks1-3 shown in the table on page 17 (AP1, AP2, AP3). However, a description of the weight average momentum being calculated using any three, non-consecutive weeks and the weight oscillation momentum being predicted for any other week (not necessarily two weeks after the third week) is not supported in the specification. To remedy such issue, examiner suggests specifying that week’s 1-5 are in consecutive order (or similar language) in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claims 1, 11, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “displaying the … the weight average momentum to a graphical user interface by the information delivery processor” as the weight average momentum is not displayed on the graphical user interface in the specification. Examples in the specification are provided in Figure 12 and 13, [0053]-[0057], wherein the weight trend (as further defined in the last clause of claims 1 and 11) is graphically displayed and provides a visual comparison to week three stored measurement values. However, the weight average momentum (i.e. the week_f1 and week_f2 values) are not displayed on the graphical user interface in Figure 12-14. The weight average momentum are intended to be the average values within the generated ranges displayed in Figure 12 and 14 and the average values are not indicated in the provided figures. To remedy such issue, examiner suggests amending the scope of the claim to display a weekly weight range (or similar language to that in Figure 12, [0053] or Figure 14, [0056] or language in dependent claims 18-25) or removing the limitation from the claims in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 11,17, and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 
Claim 1 recite the limitation "the information delivery processor" in the second to final clause.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 and 11 recite the limitation "the fifth week" in the final lines.  There is insufficient antecedent basis for this limitation in the claim. Correction of “a week 5” in line 24 (w.r.t. claim 1) to read “a fifth week” is suggested.
Claim 1 and 11 recite the limitation "the average weight point from a second week" and “the average weight point from a third week” in lines 21-22 (w.r.t. claim 1).  There is insufficient antecedent basis for this limitation in the claim. The antecedent use should be consistent with “an average weight point from a first week” recited in line 21.
Claim 10 recite the limitation "the output of information ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recite the limitation "the weight oscillation trend data".  There is insufficient antecedent basis for this limitation in the claim. 
All rejections made below are made as best understood in light of the rejections under §112 above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claims 1 and 11 recite an abstract idea of a clinician analyzing and predicting the weight trends of a user based on previous measurements which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance2.  Specifically, the claims recite the steps shown below, 
a method for computerized prediction of weight momentum and weight trends, comprising wherein a clinician manages the weight information of a user: 
receiving identification information specific to a user by a data acquisition processor from a user device wherein the clinician meets with the user and obtains their ID/name; 
authenticating, by the data acquisition processor, the identification information by comparison to previously stored information for the user wherein the clinician verifies the user’s identity by comparing their ID/name to their files; 
receiving current weight measurement data for the user by the data acquisition processor from the user device wherein the clinician measures the user’s weight on a scale; 
receiving information about the clothing worn by the user at a the time of weight measurement by the data acquisition processor from the user device wherein the clinician assesses the weight of the clothing the user is weighting while being weighed; 
determining actual weight measurement data based upon the clothing information and the current weight measurement data by a data processing processor wherein the clinician subtracts some weight from the scale based upon the assessed clothing weight;
receiving a set of stored weight measurement data for the user from the data storage processor, wherein the set of stored weight measurement data includes previously determined actual weight measurement data for the user from a predetermined time, wherein the clinician retrieves past weight measurements of the user
analyzing the actual weight measurement data along with the set of stored weight measurement data for the user to determine a weight average momentum by the data processing processor, wherein the weight average momentum is determined based on an average weight point from a first week, the average weight point from a second week, the average weight point from a third week, and at lest one adjustment factor wherein the clinician analyzes the new weight information and old weight information previously obtained to calculate a weight average momentum via a ; 
generating a weight oscillation momentum for a week 5 based on the determined weight average momentum by the data processing processor wherein the clinician predicts a highest possible value for the user’s weight two weeks from now based on the calculations;
predicting a weight trend based at least in part upon the weight oscillation momentum by the data processing processor wherein the clinician determines if the user is trending to gain or lose weight in future weeks based on the mental analysis and outputs the results of such analysis; 
displaying the predicted weight trend and the weight average momentum to a graphical user interface by the information delivery processor, wherein the predicted weight trend is displayed in a graphical representation on the graphical user interface, wherein the graphical representation depicts a visual comparison between the predicted weight trend and the set of stored weight measurement data wherein the clinician shows the user a graph of the user’s weights and predicted future weights and trends;
wherein the weight oscillation trend is calculated by comparing a weekly weight oscillation range for the third week and a weekly weight oscillation range for the fifth week wherein the clinician determines the oscillation momentum by comparing the maximum values predicted for two weeks in advance and the current week.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a diagnostic assessment of a clinician assessing the weight trends of a subject, and (2) the mental process a clinician takes to determine the weight trends of a subject. That is, other than reciting a “computerized” method, implemented by various “processors”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract 
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a set of processors, data storage device, and user interface to perform the claimed steps. The set of processors, data storage device, and user interface are all recited at a high-level of generality (e.g., a generic computer performing calculations, receiving information for analysis, and displaying the result of calculations) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing weight predictions under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. The claims merely recite the generic implementation via processors, which fails to differentiate the claims from mere automation. Any technical features implemented in the provision of computer interfaces is devoid from the claim language. The additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a neurological exam, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
TLI Communications. The claimed information delivery processor and data acquisition processor, and graphical user interface which provides a graphical display for inputting and outputted data, is deemed conventional as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. The data storage processor and data acquisition processor for storing and comparing information to stored information is deemed conventional as per Versata Dev. Group, Inc. v. SAP Am., Inc., and OIP Techs., Inc., v. Amazon.com, Inc. The processing processor is deemed conventional as per Bancorp Services v. Sun Life, which relies on a processor for its basic calculation function. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. For example, the use of a user device and/or scale for measuring a user’s weight is deemed conventional as described below and amount to insignificant data gathering activity and the use of a QR code for authenticating a user is seen as insignificant pre-solution activity. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 3, 6-10, 13, 16-25 simply further exemplify aspects of the abstract clinical assessment management and mental processes performed therein, wherein they detail additional aspects of the mental calculation, the data used in such calculation, 3. This feature is also not seen to integrate the claims into a practical application as it amounts to mere insignificant pre-solution activity involving conventional data gathering. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.

Examiner’s Note
No art rejection is provided in the present action in light of the amendments.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See [0050] and [0055], wherein week3 is the present week, week4 the next week in the future, week5 two weeks in the future, week2 the previous week and week1 two weeks in the past.
        2 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        3 See at least Fig. 22 of US Pub. 20140090444